Case 3:17-cr-02198-MMA Document 60 Filed 11/13/20 PagelD.262 Page 1of1

UNITED STATES DISTRICT COURT

for the

Southern District of California

United States of America

 

 

 

 

)
V.
STANLEY MOBLEY (1) Case No: 17cr2198-MMA
) USMNo: 64444298
Date of Original Judgment: 03/26/2018 )
Date of Previous Amended Judgment: ) !saac Blumberg
(Use Date of Last Amended Judgment if Any) Defendant’s Attorney

ORDER REGARDING MOTION FOR SENTENCE REDUCTION
PURSUANT TO 18 U.S.C. § 3582(c)(1)(A)(i)

Upon motion of VI the defendant CJ the Director of the Bureau of Prisons [] the court under 18 U.S.C.

§ 3582(c)(1)(A)(i) and the First Step Act of 2018 for early compassionate release and a corresponding reduction in the
term of imprisonment imposed, and having considered such motion, and taking into account the policy statement set forth
at USSG § 1B1.13 and the sentencing factors set forth in 18 U.S.C. § 3553(a), to the extent that they are applicable, and
for the reasons set forth in the contemporaneously filed memorandum decision, IT IS ORDERED that the motion is:

L_JDENIED [V]GRANTED and the defendant’s previously imposed sentence of imprisonment (as reflected in
the last judgment issued) Of __ sixty (60) months months is reduced to _ time served
SUPERVISED RELEASE

 

 

Upon release from imprisonment, the defendant will be on supervised release for a total term of: eighty-seven (87) months.
All previously imposed terms and conditions of supervised release remain in full force and effect. The Court also imposes the
following additional special conditions of supervised release:

4. Defendant must reside with Mrs. Monique Mobley in accordance with his proposed release plan. In the event such residence is
no longer available or otherwise feasible, Defendant must notify his probation officer immediately and thereafter may only reside
in a location that is preapproved by Probation and authorized by the Court; and,

5. Defendant must remain at his residence at all times for a period of twenty-seven (27) months, except for preapproved and
scheduled absences for: Employment; Education: Religious activities; Treatment; Attorney visits; Court appearances; Court-
ordered obligations; or Other activities as approved by the probation officer: and,

6. Defendant must be monitored for a period of twelve (12) months, with the location monitoring technology at the discretion of

the probation officer. Defendant must abide by all technology requirements and must pay all or part of the costs of participation in
the location monitoring program, as directed by the Court and/or the probation officer.

Except as otherwise provided, all provisions of the judgment dated _March 16,2018 shall remain in effect.

IT IS SO ORDERED. UE Fy - Sal br
Order Date: November 13, 2020 4.

Judge’s signature

 

Hon. Michael M. Anello, United States District Judge

Printed name and title

 
